Citation Nr: 0215407	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  95-39 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellar tendonitis, left knee.

2.  Entitlement to a rating in excess of 10 percent for 
patellar tendonitis, right knee.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, currently diagnosed as a depressive 
disorder with anxiety.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to May 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which, among other things, granted entitlement 
to service connection for left knee and right knee 
disabilities and denied service connection for a psychiatric 
disorder and a gastrointestinal disorder.

The veteran disagreed and a statement of the case was issued, 
followed by a timely substantive appeal.  By virtue of his 
disagreement with the original ratings awarded for left knee 
and right knee disabilities, in assigning "an initial rating 
for a disability following an initial award of service 
connection for that disability," VA must consider all of the 
evidence of record from the time of the veteran's application 
for service connection and determine whether there is any 
basis for a "staged" ratings at any pertinent time, to 
include whether current increases are in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the statement 
and supplemental statements of the case indicate that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In March 1997, the Board remanded the issues for further 
development, including the claim for entitlement to service 
connection for a gastrointestinal disorder.  The RO 
subsequently granted entitlement to service connection for 
duodenitis, which is considered a full grant of the benefit.  
The remaining claims are now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.

2.  The veteran's left knee and right knee disabilities are 
currently manifested by subjective complaints of pain and 
weakness; and objective findings of tenderness and 
crepitation but no effusion, swelling, instability, or 
arthritis.

3.  There was no diagnosed psychiatric disorder shown in 
service.

4.  The weight of medical evidence reflects no causal 
relationship between the veteran's current psychiatric 
disorder and military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
patellar tendonitis, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261 (2001).

2.  The criteria for a rating in excess of 10 percent for 
patellar tendonitis, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261 (2001).

3.  An acquired psychiatric disorder, currently diagnosed as 
a depressive disorder with anxiety, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 10 Percent for Left 
Knee and Right Knee Disorders

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  The General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Where additionally disability is 
shown, a veteran rated under DC 5257 can also be compensated 
under DC 5003 and vice versa.

The RO has rated the veteran's knee disabilities as 10 
percent disabling each under DC 5257-5003.  The Board will 
also consider DCs 5010, 5256, 5258, 5259, 5260, and 5261 for 
degenerative arthritis, knee ankylosis, dislocation and 
removal of semilunar cartilage, and limitation of motion.  
Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate DC, a rating of 10 percent is warranted 
for each major joint or groups of joints affected by 
limitation of motion, to be combined, not added under DC 
5003. 

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees, a 40 percent when 
extension is limited to 30 degrees, and a 50 percent when 
extension is limited to 45 degrees.

In July 1995, the RO granted entitlement to service 
connection for left knee and right knee disabilities on the 
basis of in-service complaints of pain in the knees.  The RO 
also found that a VA examination shortly after service 
separation showed left and right knee pathology.  A 10 
percent evaluation was assigned to each knee on the basis of 
pain and limitation of motion.

In an April 2002 VA joints examination report, the veteran 
complained of an aching pain of both knees on the lateral and 
anterior inferior aspect.  He reported lateral knee pain 
mostly associated to using a pedal for a conveyor belt at his 
job.  Stretching out the leg gave him relief.  He denied 
giving away, locking, redness, or swelling of the knee.  

Physical examination revealed moderate knee pain with bending 
and using a belt pedal at work.  He did not use any assistive 
devices, denied episodes of dislocation or recurrent 
subluxation, had no constitutional symptoms of arthritis, and 
was independent in activities of daily living.  Range of 
motion was reported at extension to 0 degrees and flexion to 
135 degrees with pain at 120-135 degrees (anatomical normal 
is noted to be 0-140 degrees).  The examiner noted no 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance.  There was no evidence of effusion, no 
swelling, no instability of the knee, no calor, no rubor, and 
negative Lachman, McMurray, and valgus-varus stress tests.  
The knees were tender to palpation and crepitation was noted 
in both knees.  There was no ankylosis, no limp, and no signs 
of arthritis.

The final diagnoses were patellar tendonitis of the left and 
right knees.  The examiner noted that the veteran had no lack 
of range of motion, equal active and passive range of motion, 
muscle testing of 5/5, and no limitation of function of the 
knees.  There was no weakened movement, no excess 
fatigability, no incoordination attributed to the knees, and 
no ankylosis.  The examiner concluded that the veteran's pain 
should not limit his functional ability in his left or right 
knee when used repeatedly over a period of time.

Based on the above evidence, the Board finds that the 
objective findings of the veteran's left knee and right knee 
disabilities do not warrant more than a 10 percent evaluation 
each at this time.  First, there is no evidence of ankylosis 
as reflected in the veteran's reported range of motion, most 
recently noted to be 0-135 degrees (with 0-140 degrees as 
anatomically normal).  Accordingly, there is no basis on 
which to assign a higher rating under DC 5256 for knee 
ankylosis.  

Next, the Board finds that there is no basis for a higher 
rating under DC 5257 on the basis that there is no evidence 
of recurrent subluxation or lateral instability.  As noted 
above, the most recent VA examiner specifically found no 
recurrent subluxation or lateral instability of either knee.  
Therefore, despite the veteran's subjective complaints of 
pain and weakness, the Board can find no objective medical 
evidence on which to assign a higher than 10 percent 
evaluation under DC 5257 for lateral instability or recurrent 
subluxation of either knee at this time.  

Turning to the criteria for a higher rating under DC 5258, 
the Board notes that there is no current evidence of 
cartilage dislocation with frequent episodes of locking, 
pain, and effusion into the joint on which to base a rating 
of 20 percent under DC 5258.  While the veteran has reported 
on-going pain, the medical records show that he specifically 
denied locking and there has been no evidence of effusion.  
Therefore, the evidence does not support a higher rating 
under DC 5258 for "frequent locking, pain, and effusion."  
With respect to DC 5259, the currently-assigned 10 percent 
rating for each knee is the highest available, regardless of 
the level of disability.  

Next, in evaluating the veteran's knee disabilities under DC 
5260 and DC 5261 for limitation of motion, the Board notes 
that the most recent examination reflected a range of motion 
of 0-135 degrees (with 0-140 degrees as anatomically normal).  
As noted in the regulations, a higher rating would require 
flexion limited to 45 degrees (noted at 135 degrees), and 
extension limited to 10 degrees (the veteran's is 
anatomically normal at 0 degrees).  Accordingly, the Board 
can find no basis on which to assign a higher rating under 
either DC 5260 (limitation of flexion) or DC 5261 (limitation 
of extension).  

In addition, the Board has considered whether the veteran 
should be assigned a separate compensable evaluation for 
arthritis.  However, the most recent VA examiner twice 
reported that there was no evidence of arthritis of the 
knees.  Therefore, there is no basis for a compensable rating 
under DCs 5003-5010.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left knee and right knee disabilities 
warrant no more than a 10 percent evaluation each under any 
relevant diagnostic code. 

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Currently Diagnosed as a Depressive 
Disorder with Anxiety

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that the veteran underwent a 
single psychiatric evaluation in December 1993.  He was 
diagnosed with "Other Life Circumstance Problem," which was 
apparently related to personal problems.  There was no other 
psychiatric diagnosis made, no additional psychiatric 
treatment, and no follow-up reported.

In a November 1994 Mental Disorders examination, the veteran 
complained of an inability to sleep well, nightmares, 
irritability, and stress.  He related that the symptoms 
started when he was transferred for service in Panama.  After 
a mental status examination, the final diagnosis was 
depressive disorder, not otherwise specified, mild, but there 
was no causal relationship established with military service.

At a hearing in November 1995, the veteran testified that he 
never had any emotional problems prior to entering active 
duty and had played professional minor league baseball.  He 
noted that he had served in the Persian Gulf and was then 
transferred to Panama.  He related that he was afraid during 
his time in the Gulf and had to react to every alarm.  He 
reported beginning to have marital problems during his time 
in Panama and reacted aggressively toward his family at that 
time.  He indicated that he had physical problems and sought 
psychological treatment.  He noted that he was stressed, 
depressed, and nervous.  His wife eventually left him and 
took their child with her.  After service, he sought VA and 
private treatment and was unable to work.  He complained of 
stress, nightmares, and missed his wife and son.

In a January 1996 private evaluation, the physician noted 
that he had been treating the veteran since October 1995 for 
a moderate anxiety disorder with depressive features.  The 
veteran had reported that his symptoms of anxiety, 
restlessness, insomnia, ill humor, and depression started in 
service due to marital separation and resentment of his wife 
for moving away with their child.  The psychiatrist reported 
that the veteran was in need of more emotional and medical 
help for his conditions.  He also noted that the veteran's 
mental problems were of an "undetermined origin" but with a 
"possibility of origin in the Persian Gulf situation."

In a March 1996 VA Mental Disorders examination, the veteran 
underwent examination by a board of three psychiatrists.  
After reviewing the claims file and discussing the veteran's 
past medical history, the examiners diagnosed depressive 
disorder not otherwise specified with anxiety.  In addressing 
the issue of whether the veteran's psychiatric complaints 
were related to his service-connected knee disabilities, they 
concluded that the veteran's emotional problems were not in 
any way related to his service-connected knee pathology.  
Psychological testing in April 1996 was unable determine a 
diagnostic opinion.

In response to a Board remand, the veteran again underwent a 
VA Mental Disorders in April 2002.  At that time, it was 
noted that the veteran had not been hospitalized for any 
psychiatric problems and had private psychiatric treatment.  
After a review of the veteran's past medical history and 
claims file, the examiner concluded that there was no 
relationship between the veteran's psychiatric complaints, 
his service-connected disabilities, and military service.  
The examiner reflected that there was no psychiatric 
diagnosis made during military service, no in-service 
psychiatric treatment, and the veteran was seen during 
service for psychiatric evaluation only.  The final diagnosis 
was depressive disorder, not otherwise specified, with 
anxiety.

Based on the evidence outlined above, the Board finds that 
the veteran's claim must be denied.  First, there is no 
medical evidence of a chronic psychiatric disorder during 
military service shown.  In reaching this conclusion, the 
Board places significant probative value on the service 
medical records reflecting a single notation related to an 
in-service psychiatric evaluation but no diagnosis made and 
no follow-up psychiatric treatment.  Therefore, there is no 
evidence of a chronic psychiatric disorder during active 
duty.

Next, despite a diagnosis of depressive disorder several 
months after service separation, the Board finds that the 
weight of medical evidence has indicated that the veteran's 
depressive disorder was not related to military service.  
This conclusion is supported by the post-service VA 
examinations which specifically concluded that there was "no 
relationship" between the veteran's psychiatric complaints 
and military service.  Further, although a private physician 
indicated that there was a "possibility" that the etiology 
of the veteran's psychiatric complaints were related to 
service in the Persian Gulf, he ultimately concluded that 
there was an undetermined etiology to the veteran's 
complaints.  As such, the Board places less probative value 
to the equivocal language of the private medical opinion, 
particularly in light of subsequent medical examinations 
specifically finding no relationship.

Parenthetically, the Board notes that the veteran is not 
entitled to the one year presumption because he had not been 
diagnosed with a psychosis.  Therefore, despite the veteran's 
contentions to the contrary, there is no evidence of a 
chronic psychiatric disorder during service, and no 
relationship between his current complaints and military 
service.  Therefore, the Board is compelled to conclude that 
the claim must be denied.

The Board has also considered the written statements and 
sworn testimony of the veteran.  Although his statements are 
deemed truthful and probative of symptomatology, they are not 
competent evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  He lacks the medical expertise to offer an opinion 
as to the medical causation of any current disability.  Id.  
In the absence of competent evidence of a medical nexus, the 
claim must be denied. 

Finally, in denying all the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the issues decided in this decision.  
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  To this end, the Board 
notes that the RO provided the veteran with his due process 
rights under the VCAA in the most recent supplemental 
statement of the case issued in July 2002.

Next, the veteran asked and was provided with an opportunity 
to present testimony before the RO in November 1995.  In 
addition, the issues were the subject of a Board remand in 
March 1997.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  Moreover, the veteran underwent recent VA 
examinations specifically to address the issues on appeal.  
As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied.








	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to a rating in excess of 10 percent 
for patellar tendonitis, left knee, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for patellar tendonitis, right knee, is denied.

The claim for entitlement to service connection for an 
acquired psychiatric disorder, currently diagnosed as a 
depressive disorder with anxiety, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

